Citation Nr: 1035334	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that 
decision, the RO granted service connection for PTSD and assigned 
a 10 percent rating, effective June 2, 2004.

The Veteran appealed the assigned 10 percent rating and in April 
2008, the RO increased this rating to 30 percent, also effective 
June 2, 2004.  The Veteran continues to seek a higher initial 
rating for his PTSD.

The Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board, and one was scheduled for June 24, 
2010.  However, the Veteran failed to appear for the hearing, and 
his request will therefore be considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

After issuance of the most recent, January 2009 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
evidence in connection with his request to add his wife as a 
dependent.  This evidence consisted of documents relating to the 
Veteran's divorce from his previous wife.  As this evidence does 
not contain information relating to the symptoms of the Veteran's 
PTSD, it is not pertinent to the issue on appeal, and the RO was 
not required to issue an additional SSOC in response to it.  See 
38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2009).


FINDING OF FACT

PTSD has been productive of mild occupational and social 
impairment, with symptoms such as depressed mood and chronic 
sleep impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As noted above, the claim for a higher initial rating for PTSD 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded April 2006 and 
March 2008 VA examinations relating to his PTSD.  These 
examinations provide an adequate basis for deciding the claim 
because, as shown below, the examiners considered the Veteran's 
prior medical history and his PTSD in sufficient detail to allow 
the RO and the Board to render a fully informed evaluation of his 
PTSD in light of the relevant criteria in the applicable 
regulation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for PTSD is 
thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.   38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, however, as shown below, the evidence 
warrants a uniform 30 percent rating.

The Veteran is receiving a 30 percent rating for his PTSD under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  However, PTSD and 
other psychiatric disabilities are rated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130. Under the 
general rating formula, a 30 percent evaluation requires a 
showing of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.

The Veteran's claim must be denied because his PTSD symptoms most 
closely approximate those in the criteria for a 30 percent 
rating.  The June 2004 VA treatment note with the first diagnosis 
of PTSD indicated that the Veteran slept poorly but that he 
worked 12-14 hours per day for the Department of Motor Vehicles 
constructing highways, with symptoms of depressed mood, 
constricted affect, neat and clean grooming, and goal oriented 
conversation.  The Veteran expressed concern about taking 
medication because it could interfere with his ability to 
function at work.  A January 2005 VA treatment note similarly 
indicated abnormal mental status examination findings only of 
mildly depressed mood with constricted affect, and that his mood 
was stabilizing with Fluoxetine.  A June 2005 VA treatment note 
indicated that the Veteran's mood disturbance was not severe 
enough to cause marked impairment in social or occupational 
functioning.  Sleep changes, depressed mood, decreased energy, 
feelings of worthlessness, and isolation were also noted.

The April 2006 VA examiner reviewed the claims file and described 
the Veteran's medical and other history.  On examination, the 
Veteran had an appropriate appearance, he was oriented, speech 
was normal, and his mood was sad with blunted affect.  Thought 
process was intact and thought content was worried.  Judgment and 
insight were normal.  The examiner wrote that there was no 
indication that the Veteran's PTSD had caused occupational 
impairment and characterized the severity of the PTSD symptoms as 
mild.

Dr. Calvo's records from August 2005 to October 2006 similarly 
indicated only a depressed or irritable mood and flat affect, 
along with inability to express affect and emotion, and concern 
over being overwhelmed by his work situation and personality 
conflicts at work causing missed time.

The March 2008 VA examiner reviewed the claims file including the 
April 2006 VA examination and Dr. Calvo's records, and described 
the Veteran's prior history.  On examination, the Veteran again 
had irritable, anxious, and tense mood, with a tense and agitated 
affect, but speech was normal, associations were logical, thought 
was normal, there was no suicidal or homicidal ideation, 
concentration and memory were grossly intact, insight and 
judgment were good, and the Veteran was not regarded as a danger 
to himself.  The Veteran alluded to thoughts of killing himself 
but stated he had no intent or plan to do so.  At the time of the 
examination, the Veteran was employed full time as a civil 
engineering specialist with the state department of 
transportation, and lived in a home he was purchasing with his 
wife of ten years.

April 2008 VA treatment notes similarly contain a mental status 
examination indicating the Veteran was alert and oriented, well 
groomed, easily engaged, good eye contact, euthymic and congruent 
mood, linear and goal directed thought, and good insight and 
judgment.  It was also noted that the Veteran was responding well 
to medication and was gainfully employed.  February 2007 to March 
2008 Klamath Open Door Facility Practice treatment notes 
similarly indicate that the symptoms of the Veteran's PTSD were 
primarily insomnia and nightmares, and that the Veteran initially 
was reluctant to take medication but was subsequently doing well 
on Serequel.

The above evidence reflects that, aside from a flattened or 
abnormal affect, the Veteran had symptoms listed in the criteria 
for a 30 percent rating such as chronic sleep impairment and 
depressed mood, but did not have the more serious symptoms listed 
in the criteria for ratings of 50 percent and higher, such as 
abnormal speech, impaired judgment or thinking, suicidal 
ideation, or an inability to maintain hygiene.  Although the 
appellant alluded to thoughts of killing himself, the examiner 
concluded that he did not have suicidal ideation.  More 
generally, the Veteran's occupational and social impairment was 
occasional and minimal, with the severity of his symptoms 
characterized as mild.  The relatively mild nature of the 
Veteran's PTSD symptoms throughout the appeal period is confirmed 
by the Global Assessment of Functioning (GAF) scores of 65 on the 
April 2006 VA examination, 60 on the March 2008 VA examination, 
and 60 on an April 2008 VA treatment note mental status 
examination.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV)) (describing GAF score as a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness").  GAF scores of 60 to 71 represent some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but that the individual 
is generally functioning pretty well, and has some meaningful 
relationships.  This is consistent with the symptoms indicating 
mild or intermittent social and occupational impairment in the 
criteria for a 30 percent rating.

The Board notes that generally, the appellant is competent to 
assert that he is worse or more disabled than currently 
evaluated.  The Board has specifically considered the pleadings 
of the appellant and the representative in this case.  However, 
the assertions are, at best, vague.  We conclude that the 
observations of the skilled professionals are more probative of 
the degree of impairment than the appellant's non-specific 
pleadings.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as governing 
norms.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the symptoms of the Veteran's 
PTSD are fully contemplated by the applicable rating criteria.  
Thus, consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any event, 
the Veteran did not claim, and the evidence does not reflect, 
that there has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  In fact, while the Veteran expressed concern that 
personality conflicts had caused him to miss some time at work, 
the evidence including the VA examination reports indicated that 
he was gainfully employed and working full time on a regular 
basis.  Therefore, referral for consideration of an 
extraschedular evaluation for PTSD is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the above evidence reflects that the primary symptoms of the 
Veteran's PTSD throughout the appeal period such as depressed 
mood and chronic sleep impairment most closely approximate the 
criteria for a 30 percent rating under the general rating 
formula, an initial rating higher than 30 percent is not 
warranted.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against any higher rating, the benefit-of-the-doubt 
doctrine is not for application, and the claim for an initial 
rating higher than 30 percent for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.   However, as no such 
evidence has been submitted and the evidence in fact reflects 
that the Veteran has been employed throughout the appeal period, 
consideration of a TDIU is not warranted.

ORDER

An initial rating higher than 30 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


